PER CURIAM:
El abogado Johnny Elias Rivera fue ad-mitido a la práctica de la profesión el 20 de mayo de 1975 y al ejercicio del notariado el 23 de junio de 1975. El 2 de diciem-bre de 1986 fue convicto en la Corte de Distrito Federal para el Distrito de Puerto Rico por dos infracciones a la See. 158 del Tit. 18 de leyes federales, 18 U.S.C. see. 153. Como se-ñala el Procurador General, el licenciado Elias Rivera fue convicto por un delito cometido en conexión con la práctica de su profesión, al apropiarse, disponer y transferir ilegalmente fondos y propiedades que no le pertenecían.
Este delito implica depravación moral, y de acuerdo con la See. 9 de la Ley de 11 de marzo de 1909 (4 L.P.R.A. see. 735), el poder inherente de este Tribunal y la jurisprudencia, una vez presentada copia certificada de la sentencia procede su separación inmediata del ejercicio de la abogacía. In re Hita Giordani, 117 D.P.R. 415 (1986).

Se decretará la separación inmediata de Johnny Elias Rivera del ejercicio de la abogacía y se ordenará que su nombre sea borrado del Registro de Abogados autorizados para ejer-cer la profesión en esta jurisdicción.

El Juez Asociado Señor Rebollo López y la Juez Asociada Señora Naveira de Rodón no intervinieron.